DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on January 15, 2021 is acknowledged.
Claim Objections
Claim 13 is objected to because of the following informalities:  a space appears to be missing in the term “acidsolution” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau et al. (2018/0370839) in view of Saito et al. (2006/0062129). Dabouineau .
Regarding claim 2, Saito teaches the silica rich layer (27) is formed on the surface of the glass substrate and in the defective depressions, and the silica rich layer extends through a portion of the depth of the defective depressions (figure 2a).
Regarding claim 4, Saito teaches the acid can be HCl (hydrochloric acid) or H2SO4 (sulfuric acid) ([0043]).
Regarding claim 5, Saito teaches the alkali can be a NaOH (sodium hydroxide) solution or KOH solution (potassium hydroxide) ([0044]).
Regarding claim 6, Saito teaches the glass substrate can be chemically strengthened before forming the silica rich layer ([0085]).
Regarding claims 10-11, Saito teaches the polishing of the surface of the glass substrate from which the silica rich layer is removed comprises mechanical polishing ([0034], [0036]), such as grinding ([0049], [0061], [0068]).
Regarding claim 14, Saito teaches the alkaline earth metal oxides and aluminum oxides dissolve in the acid and other ions from the acid and alkali affect the Si-O bonds in the glass ([0040]). Saito further notes after removing the alkaline earth metal ions and aluminum ions, a layer rich in silicon oxide remains ([0046]), thus suggesting a silica rich layer comprising Si-O-Si.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau et al. (2018/0370839) and Saito et al. (2006/0062129) as applied to claim 1 above, and further in view of Yamamoto (2002/0037437). Saito does not disclose the density of the silica rich layer, but does suggest the ratio of silica in the silica rich layer (27) has a silica content that is greater by more than 1.0 times but less than 1.2 times than the center portion of the glass substrate ([0047]). Thus, suggesting a change in weight of greater than zero percent and up to 20%. Since density is a measure of weight per volume, the density of the silica rich layer would respectively be reduced by up to 20%. Yamamoto teaches treating a glass substrate with an acid, resulting in a silica rich layer .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau et al. (2018/0370839) and Saito et al. (2006/0062129) as applied to claim 6 above, and further in view of Miyasaka et al. (2015/0291469).  Saito teaches subjecting the glass substrate to chemical strengthening prior to treatment to form a silica rich layer, but doesn’t specify a chemical strengthening temperature of 500°C or greater. Miyasaka teaches a typical chemical strengthening method comprises treating the glass substrate in an ion exchange bath containing a sodium and/or potassium salt at temperature in the range of 350°C-550°C ([0155]).  Miyasaka teaches the temperature is selected depending on the thickness of the glass substrate and desired surface compressive stress. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the chemical strengthening of Saito by heating to a temperature in the range of 350-550°C, which includes temperatures of 500°C or greater, depending on the glass thickness and desired surface compressive stress, as they are typical temperatures that predictably provides for the successful strengthening of the a glass substrate.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau et al. (2018/0370839) and Saito et al. (2006/0062129) as applied to claim 6 above, and further in view of Suehara et al. (2020/0140329).  Saito teaches subjecting the glass substrate to chemical strengthening prior to treatment to form a silica rich layer, wherein the chemical strengthening solution comprises potassium nitrate and/or sodium nitrate and strengthening at a temperature of 350-400°C ([0085]), but doesn’t specify an additive.  Suehara teaches a typical chemical strengthening employs a salt bath comprising potassium nitrate and temperature of 350-430°C ([0021]), similar to Saito.  Suehara teaches the salt bath can further comprise of an additive, such as K2CO3, Na2CO3, KHCO3 ([0112]).  Suehara teaches the additive helps cut Si-O bonds in the glass to provide a layer of reduced density in the glass ([0113]-[0114]), which is subsequently removed using acid followed by an alkali ([0122]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an additive, such as K2CO3, Na2CO3, KHCO3, in the chemical strengthening process of Saito, as to further assist in the breaking of Si-O bonds in the glass for easier removal in the subsequent acid/alkali treatment, as taught by Suehara.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau et al. (2018/0370839) and Saito et al. (2006/0062129) as applied to claim 1 above, and further in view of Wakatsuki et al. (2017/0059749).  Dabouineau teaches polishing the glass substrate to remove cosmetic defects for use as cover glass in electronic devices ([0002]), and Saito teaches polishing the glass substrate to achieve a surface smoothness ([0036]). However, both fail to teach an addition step of treating with an acid to adjust the surface roughness of the glass substrate. Wakatsuki teaches .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741